                                         Case 3:18-cv-03670-WHO Document 349 Filed 12/04/20 Page 1 of 2




                                  1
                                  2

                                  3
                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         TERADATA CORPORATION, et al.,
                                  7
                                                       Plaintiffs,                         Case No. 18-cv-03670-WHO (JCS)
                                  8
                                                 v.                                        ORDER GRANTING IN PART
                                  9                                                        DISCOVERY MOTION
                                         SAP SE, et al.,                                   Re: Dkt. No. 338
                                  10
                                                       Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Teradata has filed a motion to compel SAP to produce a Rule 30(b)(6) witness to testify to

                                  14   SAP’s efforts to preserve and produce documents (the “Motion”). Dkt. 338. The court held a

                                  15   hearing on December 4, 2020, and for good cause the Motion is GRANTED IN PART as follows:

                                  16          1. By Friday, December 11, 2020, SAP shall produce a fact declaration and any relevant

                                  17              non-privileged documents regarding each of the following: (1) the factual basis for the

                                  18              warning letter to Mr. Zenus; (2) the results of SAP’s investigation into the disposition

                                  19              of Mr. Sauer’s external hard drive, his SAP computer, and the data on those devices;

                                  20              and (3) the results of SAP’s investigation into the disposition of Mr. Schroeder’s laptop

                                  21              that was returned to SAP in 2013 and the data on that device.

                                  22          2. By Monday, December 7, 2020, SAP and Teradata shall submit briefs, limited to two

                                  23              pages, addressing whether the General Data Protection Regulation (GDPR) requires

                                  24              SAP to secure permission from its employees (or others) in GDPR jurisdictions or to

                                  25              take other steps before performing a search (without reviewing the contents of the

                                  26              resultant documents) of its Office 365 system for all e-mails sent to and from

                                  27
                                  28
                                         Case 3:18-cv-03670-WHO Document 349 Filed 12/04/20 Page 2 of 2




                                   1             Mr. Schroeder, Mr. Henkes, and Mr. Latza between 2008 and 2013. Upon reading

                                   2             these briefs, the Court will decide whether to order such a search.

                                   3         3. By December 11, 2020, the parties shall submit (1) a two-page joint letter concerning

                                   4             their positions on the one disputed term in the proposed ESI order and (2) a red-lined

                                   5             version of the proposed ESI order showing the parties’ competing versions.

                                   6
                                   7   IT IS SO ORDERED.

                                   8   Dated: December 4, 2020.
                                   9
                                                                                      ______________________________________
                                  10                                                  JOSEPH C. SPERO
                                                                                      Chief Magistrate Judge
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18

                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       2
